Supplemental Opinion on Petition foe Reheaeing. Per Curiam: This cause again comes before the court upon claimant’s petition for rehearing, in which she sets forth eleven particulars wherein the court is alleged to have erred. The first, second, fifth, eighth and eleventh grounds for rehearing are to the effect that the court failed to give adequate consideration to the testimony of certain witnesses for the claimant. The third ground is based upon the statement that since the claimant’s case was closed, new evidence had been discovered, to wit, the testimony of the physician in charge of said Angeline Goodman at the time the deed of dedication and release in question were signed by her, to the effect that said Angeline Goodman was then so ill and bedfast to such an extent that she could have had no knowledge of such instruments or the purport thereof. The fourth ground consists of an offer to show that no one ever had any power of attorney or authority to act for said Angeline Goodman, and that the dedication and release in question were never personally notarized in the presence of the claimant, nor did the Notary Public ever personally take her acknowledgment. The seventh and tenth grounds are that the acknowledgments of the deed of dedication and the release were false and fictitious; that said Angeline Goodman never appeared before the Notary Public, nor he before her; and that such deed and release were improperly admitted in evidence over claimant’s objection, without proof of the execution thereof. The sixth ground is as follows: “That the law is clear that where the grade and alignment of a road is changed compensation should be paid.” The ninth ground is that the claimant is entitled to an award on the grounds of social justice and equity. All of the testimony in the record was carefully considered by the court upon the original hearing, and upon a further consideration thereof, the court fails to find therein anything which would cause it to alter its previous opinion as to the probative effect of the testimony of the several witnesses. The matter of the mental condition of Angeline Goodman at the time of the execution of the deed and release in question, was first suggested by the claimant in her petition for rehearing, which was filed herein more than five years after the execution of such instruments, and almost a year after the death of said Angeline Goodman. The deed of dedication was dated and acknowledged on August 13th, 1932; the release was not dated but was acknowledged on August 13th, 1932; both documents were recorded in the office of the Recorder of Deeds of Fulton County, Illinois on August 27th, 1932; Angeline Goodman filed her claim herein on February 5th, 1935; the taking of testimony was concluded on September 30th, 1935; Angeline Goodman died on December 15th, 1936; claimant’s Brief and Argument was filed on September 12th, 1936; respondent’s Brief and Argument was filed on June 1st, 1937; and claimant’s petition for rehearing was filed on October 15th, 1937. It is well settled in this State that an application for new trial on the ground of newly discovered evidence is not looked upon with favor, and should always be subjected to the closest scrutiny; also that a motion for new trial on the ground of newly discovered evidence should not be granted where the newly discovered evidence could have been discovered before the trial, by the exercise of due diligence. People vs. Buzan, 351 Ill. 610; Graham vs. Hagman, 270 Ill. 252-261; Metz vs. Yellow Cab Co., 248 Ill. App. 609; Miller vs. Miller, 315 Ill. 600; Nesbit vs. Streak, 259 Ill. App. 48; People ex rel Oemke vs. Schuring, 288 Ill. App. 451. No facts are alleged from which it appears that the newly discovered evidence could not have been discovered before the trial, and no reason is suggested why such evidence was not produced at that time; consequently, on the showing made, claimant is not entitled to a rehearing on account of any newly discovered evidence. The same rule applies to the. offer to show that no one had a power of attorney, or authority to act for Angeline Goodman; that the instruments in question were not personally notarized, and that the notary did not personally take the acknowledgments. Furthermore, even if such instruments had) not been notarized at all, in the absence of any other showing, they would still be good and valid as between the parties. McNichols vs. McNichols, 299 Ill. 362-368; Callaghan vs. Callaghan, 359 Ill. 52-59; Doane vs. Baker, 120 Ill. 308. Upon the original hearing on July 2d, 1935, the documents in question were offered in evidence and the following objection was made to their admission, to wit: “Enter the objection of the claimant to the offer of the exhibits on the ground that such are incompetent, not properly notarized, and no one familiar with the signing of same has proven the signatures either of the notary or the party thereto, and that there is no proof by the witnesses to the mark of the claimant regarding same'. One more objection that the respondent’s exhibit No. 2 (the release) is not dated as to time of signing.” Both documents purported to be signed by Angeline Goodman by her mark; both were properly witnessed; both were in regular form and duly acknowledged, and no suggestion was made at the time they were offered in evidence that said Angeline Goodman did not sign the same, or that she was not of sufficient mental capacity to execute the same. There is no basis in law for the claim which was made on the trial and which is now made, to the effect that the documents were not admissible in evidence without proof of the execution thereof by Angeline Goodman. The statute provides (Ill. Rev. Stat. 1937, chap. 30, sec. 35): “Every deed, mortgage, power of attorney, conveyance, or other writing, of or concerning any lands, tenements, or hereditaments which, by virtue of this Act, shall be required or entitled to be recorded as aforesaid, being acknowledged or approved according to the provisions of this Act, whether the same be recorded or not, may be read in evidence without any further proof of the execution thereof”; etc. Claimant seems to take the position that the release in question is not a “deed” and therefore not entitled to be recorded under the foregoing provisions. Such a construction is not warranted by the decisions. The term “deeds” is not limited to deeds of conveyance, but includes all instruments under seal. 2 Words and Phrases, page 1920; 18 Corpus Juris 146; 1 Pope’s Legal Definitions, 356, and cases there cited. On the original hearing there was no denial of the execution of either of the instruments; they purported to be property signed and acknowledged, and were therefore property admitted in evidence. The sixth ground relied upon is a general statement, which, under the facts in the record, is entirety without merit. The right of the claimant to recover on the grounds of social justice and equity was fully considered on the original hearing. There is nothing in the petition for rehearing which entitled the claimant to the further consideration of the case by the court, and nothing which would cause the court to change the views expressed in its original opinion; — consequently the petition for rehearing is denied.